         Case 1:18-cv-11386-VSB Document 83
                                         78 Filed 07/02/20
                                                  07/01/20 Page 1 of 2




July 1, 2020
VIA ECF and Email                                                       7/2/2020

The Honorable Vernon S. Broderick                          Documents 79 and 81 shall remain under seal visible only to
United States District Court for the Southern              the selected parties.
District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, New York 10007

Re: Spectrum Dynamics Medical Limited v. General Electric Company, et al., Civil Action No.
    18-cv-11386 (VSB)

Dear Judge Broderick:

        We represent General Electric Company, GE Healthcare, Inc., GE Medical Systems
Israel Ltd., Jean-Paul Bouhnik, Sergio Steinfeld, Arie Escho, and Nathan Hermony (individually
and collectively, “Defendant(s)”), the Defendants in the above referenced matter. On behalf of
Defendants, we write pursuant to Rule 5.B of your Honor’s Individual Rules & Practices in Civil
Cases to respectfully request permission to file Defendants’ Answer, Affirmative Defenses, and
Counterclaims under seal and in redacted form.

      By way of background, on December 6, 2018, Plaintiff initiated this action via a
complaint that was filed under seal pursuant to an order of the Part I Judge, the Honorable J. Paul
Oetken. Plaintiff also filed all of the exhibits to its Complaint under seal.

        Then, on May 15, 2019, Plaintiff filed its First Amended Complaint, along with 27
exhibits. As with the initial Complaint, the First Amended Complaint and attached exhibits were
filed under seal pursuant to an order issued by this Court—this time signed by your Honor.

      Defendants now seek to file under seal their Answer, Affirmative Defenses, and
Counterclaims, which, by necessity, quotes from, paraphrases, or describes portions of the First
Amended Complaint that Plaintiff filed under seal. In particular, Defendants’ filing identifies
and describes the patents that Plaintiff claims disclose Plaintiff’s trade secrets. While
Defendants do not believe that any of this material is in fact confidential, they do not want to
improperly disclose material that the Court has allowed Plaintiff to file under seal.

         For the foregoing reasons, Defendants respectfully request permission from this Court to
file their Answer, Affirmative Defenses, and Counterclaim under seal and in redacted form.




                                                                                            4811-4132-8794.1
         Case 1:18-cv-11386-VSB Document 83
                                         78 Filed 07/02/20
                                                  07/01/20 Page 2 of 2




The Honorable Vernon S. Broderick
July 1, 2020
Page 2

Respectfully,




Jesse Jenike-Godshalk

Enclosure

cc: All counsel of record (via ECF and email)
